Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/13/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-22) are pending. Claims 1-14, 16-18 and 20 were examined in a Non-Final on 08/13/2020. Claims 15, 19, and 21-22 were withdrawn in response to election/restriction dated 6/18/2020. A final office action in response to Applicants amendments and arguments dated 11/6/2020 was mailed on 1/12/21. Claims 1-14, 16-18 and 20 were examined.
Applicants submission under AFCP 2.0 dated 3/11/2021 is acknowledged. The amendments submitted their in are however not entered since their consideration and search will require more time than allowed under this program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716